Citation Nr: 0611085	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  99-01 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for depression with 
anti-social behavior/bipolar disorder.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had reported active service from August 1990 to 
May 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.   

In September 2002, the veteran was afforded a hearing before 
the undersigned Veterans Law Judge at the St. Petersburg, RO.  


FINDINGS OF FACT

1.  The veteran does not have a headache disorder that is 
related to service.  

2.  The veteran does not have a psychiatric disorder that is 
related to service.  


CONCLUSIONS OF LAW

1.  The veteran's headache condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  The veteran's psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A.  § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

				A.  Headaches

In the January 1990 Report of Medical History, for the 
purposes of enlistment, it was stated in the physician's 
summary noted that the veteran had an allergy to pignolia 
nuts.  This entry was preceded with a "1."  Underneath this 
entry is written the word "headache."  Given that there is 
no entry numbered "2," the Board concludes that the word 
headache is associated with the pignolia nuts allergy, 
perhaps as a symptom of the allergy.  Allergy to pignolia 
nuts was listed in the summary of defects and diagnoses in 
the January 1990 enlistment examination report.  The report 
was silent as to a diagnosis of headaches.  In August 1992, 
the veteran presented complaining of a stomachache and a 
headache.  In December 1993, the veteran presented 
complaining of shortness of breath, headaches, and sweats.  
It was stated that he had been wheezing the last three days.  
The veteran checked "Yes" to frequent or severe headaches 
in the February 1994 Report of Medical History.    However, a 
diagnosis of headaches was not listed in the veteran's 
February 1994 separation examination report.   

The post-service medical evidence first shows complaints of 
headaches in June 1995.  Subsequent records, such as a March 
1996 report, diagnose headaches.  Specifically, that report 
assessed vascular headaches.  A March 1997 report listed an 
assessment of mixed migraine/tension headaches.  The veteran 
reported in a February 1998 VA ear disease examination report 
that he began having right temporal headaches in 1993.  A May 
2004 VA neurological examination report diagnosed migraine 
headaches with aura.  The veteran's claims folder was not 
available for review.  In a July 2004 addendum to the May 
2004 report, the examiner specifically stated that he had 
reviewed the veteran's claims folder.  He concluded that it 
was his opinion that "the veteran's headaches are not 
service connected."   

Based on the foregoing, the preponderance of the evidence is 
against the veteran's claim.  While it is acknowledged that 
the veteran's service medical records note complaints of 
headaches, a diagnosis of headaches was not listed in the 
service medical records, including in the veteran's February 
1994 separation examination report.  Furthermore, the 
examiner who conducted the May 2004 VA neurological 
examination stated in the July 2004 addendum that the 
veteran's headaches were not service-connected.  There is no 
competent countervailing medical opinion of record.  Absent 
competent medical evidence relating the veteran's headaches 
to his active service, his claim must be denied.  

In reaching this decision the Board considered the 
appellant's arguments in support of his claim.  However, the 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
   
				B.  Psychiatric Disorder

The veteran's service medical records are silent as to 
treatment for, or a diagnosis of, a psychiatric disorder, to 
include depression with anti-social behavior/bipolar 
disorder.  

The post-service medical evidence does show psychiatric 
treatment.  For example, a March 1996 report noted that the 
veteran was being treated with Zoloft.  Subsequent records 
list psychiatric diagnoses.  For example, an April 1997 
report listed a diagnosis of depression.  Another report 
indicated that the veteran began taking Zoloft in 1995.  A 
February 1998 VA mental disorders examination report listed a 
diagnosis of adjustment disorder with mixed anxiety and 
depression, chronic and severe, in response to leaving the 
military and not being able to secure employment in 
satisfying work for which he was best suited.  A June 1999 VA 
report from Dr. David Bernstein, Acting Associate Chief of 
Staff for Mental Health Services, stated that the veteran's 
claims folder had been reviewed.  Dr. Bernstein stated, 
"[b]ased on the information I have reviewed, I am unable to 
conclude that the veteran's currently diagnosed bipolar 
disorder had an onset while in service or within days 
following discharge from active duty."  He specifically 
referenced the February 1994 separation examination report, 
which was negative for any mental health problems.  More 
recent VA treatment records note diagnoses including 
intermittent explosive disorder, depression, not otherwise 
specified, panic disorder with agoraphobia, and bipolar 
disorder, rapid cycling type.  

Based on the foregoing, the preponderance of the evidence is 
against the veteran's claim.  Although the record reflects 
that the veteran has a current psychiatric diagnosis, his 
service medical records are negative as to psychiatric 
treatment or diagnosis.  Furthermore, there is no competent 
medical opinion relating the veteran's psychiatric condition 
to service.  Again, Dr. Bernstein stated that he was unable 
to conclude that the veteran's bipolar disorder had an onset 
while in service.  Absent competent medical evidence relating 
the veteran's psychiatric disorder to his active service, his 
claim must be denied.  

In reaching this decision the Board considered the 
appellant's arguments in support of his claim.  However, the 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

					II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, May 2001 and September 2005 
letters informed the appellant of what the evidence needed to 
show in order to establish entitlement to service connection.  
The letters also informed the veteran of VA's duty to assist 
to assist him in obtaining evidence for his claims.  In 
addition, the October 2001 and September 2005 supplemental 
statements of the case reiterated the above-described duties, 
in that they listed 38 C.F.R. § 3.159.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the September 2005 VCAA notice letter 
sent to the veteran specifically requested that the veteran 
send to VA of any evidence or information in his possession 
that pertained to his claims.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to the enactment of the VCAA.  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Finally, in response to correspondence from the veteran 
indicating treatment from a Dr. Elias Feanny, the veteran was 
sent a letter in January 2005 wherein he was requested to 
complete, sign, and return the enclosed VA Form 21-4142 so 
that VA could request records from Dr. Feanny.  The veteran 
did, indeed, submit a VA Form 21-4142, however, he failed to 
sign it.  Therefore, he was sent another VA Form 21-4142 in 
May 2005.  However, in response, he sent a letter in lieu of 
the VA Form 21-4142 authorizing VA to obtain his records from 
Dr. Feanny.  This letter was received in May 2005.  By a July 
2005 letter, VA sent the veteran yet another VA Form 21-4142 
and informed him that his May 2005 letter authorizing VA to 
obtain his treatment records from Dr. Feanny was not valid.  
It was emphasized that, in order for him to complete the 
enclosed VA Form 21-4142, he needed to sign it.  
Unfortunately, the veteran failed to submit the VA Form 21-
4142 sent to him in July 2005.     

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for headaches is denied.  

Service connection for depression with anti-social 
behavior/bipolar disorder is denied.  



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


